DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in responsive to the communication filed 11/22/2021.

Response to Arguments
Applicant’s argument, see remarks, filed 11/22/2021, with respect to claims over prior art have been fully considered and are persuasive, please see pages 10-12 of the remarks. The 35 SUC 103 has been withdrawn in light of claim amendment.

Allowable Subject Matter
Claims 1, 5-6, and 8-2 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention disclo. Claims 1, 19, and 20 identifies the uniquely distinct features “receiving a session establishment message that is based at least in part on the private key and that comprises the key ID value; determining the user based at least in part on the received key ID value; identifying, in the memory of the application server, one or more associations between public keys and key ID values corresponding to the determined user and comprising at least the stored association between the public key and the key ID value for the user device; identifying the public key of the public-private key pair using the stored association between the public key and the key 

The closest prior art, John (US 20190149527) discloses a determination whether a successful connection with a remote server can be made. Using ephemeral public key.

The closest prior art, Castleman (US 20100313249) discloses determining to access the communication session. By unique identifier with a public key corresponding to the private key.

The closest prior art, Yeap (US 20090198997) discloses the registered user of the unique identifier holds the private-key securely, and the respective public-key is made accessible on a key server for look-up and retrieval by other users, for encryption of communications to be sent to the holder of the private-key, and optionally for message confidentiality, message integrity and authentication of sender and recipient, without requiring certificates.

The closest prior art, Tang (US 20200028672) discloses verify the verification signature carried in the encrypted data. If it is verified, that the pri-a corresponding to the locally stored public key.

However, either singularly or in combination, John-Castleman-Yeap-Tang fails to anticipate or render obvious the claimed limitation of receiving a session establishment message that is based at least in part on the private key and that comprises the key ID value; determining the user based at least in part on the received key ID value; identifying, in the memory of the application server, one or more 

Therefore, Independent claims 1, 19, and 20 along with their respective dependent claims are in condition of allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496